Exhibit 10.1

 

AMENDMENT TO DEFINED CONTRIBUTION AGREEMENT

 

THIS AMENDMENT TO DEFINED CONTRIBUTION AGREEMENT (this “Amendment”), dated as of
November 19, 2018, is entered into by and between PRIME MERIDIAN HOLDING
COMPANY, a Florida corporation (the “Holding Company”), PRIME MERIDIAN BANK, a
Florida bank and wholly-owned subsidiary of the Holding Company (the “Bank” and
collectively with the Holding Company, the “Employer”), and SAMMIE D. DIXON, JR.
(“Executive”). All capitalized terms contained in this Amendment and not
otherwise defined herein shall have the respective meanings given to such terms
in that certain Defined Contribution Agreement, effective as of December 11,
2018, by and between the Bank and Executive (the “Agreement”).

 

WHEREAS, the Bank and Executive entered into the Agreement and now desire to
amend certain provisions of the Agreement;

 

NOW, THEREFORE, for the mutual covenants and benefits set forth herein and in
the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agreement is hereby amended as
follows:

 

1.

Section 2(a) of the Agreement shall be deleted and replaced with the following:

 

(a)     Termination on or after Normal Retirement Age. If Executive remains in
the Continuous Service of the Employer until on or after attaining Normal
Retirement Age, then following the date on which the Executive experiences a
Separation from Service on or after Normal Retirement Age (the “Normal
Retirement Date”) for any reason other than (i) discharge of the Executive by
the Employer for Cause, (ii) because the Executive dies or becomes Permanently
Disabled or (iii) on or within twelve (12) months following the effective date
of a Change in Control, the Bank shall pay to the Executive the annual benefit
for fifteen (15) years that would fully amortize the Executive’s Account Balance
at Executive’s Normal Retirement Date (using the Discount Rate and reasonable
actuarial assumptions in accordance with Generally Accepted Accounting
Principles (“GAAP”) as reasonably applied by the Employer) (rounded down to the
nearest whole dollar). Payment of the annual benefit shall commence upon the
Executive’s Normal Retirement Date, beginning with the month immediately
following the Executive’s Normal Retirement Date, and be paid in equal monthly
installments on the first day of each month thereafter until paid in full.

 

2.

Section 10(b) of the Agreement shall be deleted and replaced with the following:

 

(b)     “Account Balance” means, as of any date, the aggregate amount credited
to the Executive’s Account under this Agreement. The Bank, in its sole and
absolute discretion, shall determine what, if any, amounts shall be credited to
Executive’s Account in any particular calendar year, provided, however, if
Executive remains in the Continuous Service of the Employer until attaining
Normal Retirement Age, that the Bank must credit to the Executive’s Account, no
later than the Executive’s Normal Retirement Age, the amount that would result
in an Account Balance at the time of Executive’s Normal Retirement Date equal to
the present value, using the Discount Rate and reasonable actuarial assumptions
in accordance with GAAP as reasonably applied by the Employer, of $150,000 of
annual retirement benefits for fifteen (15) years in equal monthly installments
on the first day of each month commencing upon the Executive’s Normal Retirement
Date.

 

3.

Section 10 of the Agreement shall be amended by adding the following subsection
(l) thereto:

 

(l)     “Discount Rate” shall mean the interest rate designated by the Board of
Directors for determining the present value of any benefits payable under this
Agreement and/or the amount of the installment payments necessary to fully
amortize the Executive’s Account at the designated Discount Rate over the
specified payment period. The Board of Directors has the authority to designate
and/or adjust the Discount Rate, in its sole discretion, so as to maintain the
rate within reasonable standards according to GAAP and applicable bank
regulatory guidance.

 

1

--------------------------------------------------------------------------------

 

 

4.          This Agreement is made in the State of Florida and shall be governed
in all respects and construed in accordance with the laws of the State of
Florida, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States.

 

5.          Other than as amended by this Amendment, the Agreement shall remain
in full force and effect in accordance with its terms and is hereby ratified and
confirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

PRIME MERIDIAN HOLDING COMPANY

 

 

By:     /s/ Richard A. Weidner

Name: Richard A. Weidner

Title:   Chairman of the Board

 

 

PRIME MERIDIAN BANK

 

 

By:       /s/ Richard A. Weidner

Name:  Richard A. Weidner

Title:    Chairman of the Board

 

 

 

 

/s/ Sammie D. Dixon, Jr.

Sammie D. Dixon, Jr.

 

2